IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                             Assigned on Briefs January 10, 2005

  JOSEPH STONE v. TENNESSEE DEPARTMENT OF CORRECTIONS,
                           ET AL.

                     Appeal from the Chancery Court for Hickman County
                 No. 03-254C    Timothy L. Easter, Chancellor by Designation



                    No. M2004-00037-COA-R3-CV - Filed January 28, 2005


The petition sought judicial review by way of certiorari to review the Warden’s action in terminating
his wife’s visitation for inappropriate behavior. We affirm the dismissal of the petition on grounds
of subject matter jurisdiction and failure to state a claim.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.,
P.J.M.S., and WILLIAM B. CAIN , J., joined.

Joseph M. Stone, pro se.

Paul G. Summer, Attorney General and Reporter; Michael Moore, Solicitor General; Jennifer L.
Brenner, Assistant Attorney General, for the appellee, Tennessee Department of Correction.


                                               OPINION

        The petitioner is an inmate at the Turney Center Industrial Prison and Farm. He appeals from
the denial of a writ of certiorari to review his wife’s visitation privileges, alleging that on August 16,
2003 her visit was wrongfully terminated followed by cancellation of subsequent visitation
privileges. Visitation was suspended when officials observed the petitioner’s wife engaging in
inappropriate sexual conduct in the gallery and in the presence of a child. This conduct was
videotaped.

         After the Warden reviewed the tape and the circumstances of the incident, he suspended the
visitation privileges, as aforesaid, basing his action in part on prior inappropriate sexual activity
between petitioner and his wife. The petitioner appeals the denial of judicial review, claiming that
his civil rights were violated by the Warden.
       We hold that the writ was properly denied for a variety of reasons:

       (1)     The petitioner did not comply with Tenn. Code Ann. § 41-21-812 which
               forbids a clerk to file “another claim by the same inmate” if prior costs are
               unpaid, and the record reveals that the petitioner has outstanding liabilities
               for costs in three prior cases. Davis v. Holland, 31 S.W.3d 574 (Tenn. Ct.
               App. 2000).

       (2)     The administrative decision of a warden [not engaged in a judicial function]
               is not reviewable by certiorari. Tenn. Code Ann. § 27-8-101.

       (3)     The petition for the writ did not state that it was the first application for the
               writ, see Tenn. Code Ann. § 27-8-104(a), and

       (4)      It was not verified.

It follows that the dismissal of the petition was proper for lack of subject matter jurisdiction and for
failure to state a claim. Costs are assessed to the petitioner.



                                                        ___________________________________
                                                        WILLIAM H. INMAN, SENIOR JUDGE




                                                  -2-